COURT OF APPEALS
SECOND DISTRICT
OF TEXAS
FORT WORTH
          
           
           
           
      
     NOS. 2-03-090-CR
      
           
           
           
           
           
2-03-091-CR
 
FRANK MIMS, III   
                                                                    
APPELLANT
V.
THE STATE OF TEXAS   
                                                            
STATE
----------
FROM THE 43RD DISTRICT COURT OF DENTON
COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered appellant's
"Defendant's/Appellant's Motion To Withdraw Notice Of Appeal." The
motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.
App. P. 42.2(a). No decision of this court having been delivered before we
received this motion, we grant the motion and dismiss the appeal. See id.;
Tex. R. App. P. 43.2(f).
 
                                                                   
PER CURIAM
 
PANEL D: DAUPHINOT, GARDNER, and WALKER,
JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: March 27, 2003

1.  See Tex. R. App. P. 47.4.